DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed January 13, 2021. The following rejection is overcome:
Claims 19-24 under 35 U.S.C. 103 as being unpatentable over MOON et al. U.S. Pub. 2013/0224628 in view of MOHANRAM U.S. Pub. 2013/0154147 and further in view of Kawasaki et al. U.S. Pat. 5,527,633.
The following rejection is maintained:
Claims 25-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. U.S. Pub. 2013/0224628 in view of MOHANRAM U.S. Pub. 2013/0154147 and further in view of Kawasaki et al. U.S. Pat. 5,527,633.
Claims 19-24, 36 are allowed, & claims 38-44 would be allowable. Newly added claims 37, 45-46 are rejected as follows:

Allowable Subject Matter
Claims 19-24 and 36 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a solid oxide fuel cell comprising: a 
The prior art, such as MOON et al. U.S. Pub. 2013/0224628, teaches a solid oxide fuel cell [0006] comprising: a cathode [0007]; a solid electrolyte for conducting oxygen ions [0147] from the cathode to an anode (Example 4); an anode for reacting oxygen ions from the solid electrolyte with a hydrogen- containing fuel [0162]; and disposed between the cathode and the solid electrolyte (electrolyte 13 interposed between electrodes 11 & 14; Fig. 3; [0108]), a functional layer for reducing interfacial resistance between the cathode and the solid electrolyte (functional layer is coated and annealed on the electrolyte; [0087]).  However, the reference does not teach or suggest a functional layer, wherein the solid electrolyte consists of at least one of samarium-doped ceria, gadolinium-doped ceria, yttria-doped ceria, neodymium-doped ceria, praseodymium-doped ceria, or lanthanum-doped ceria.  Therefore, the instant claims are patentably distinct from the prior art of record. 
Claims 38-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claims are allowable for the same reason as claim 19 above, specifically, MOON does not teach or suggest a functional layer, wherein the solid 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-35, 37 & 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. U.S. Pub. 2013/0224628 in view of MOHANRAM U.S. Pub. 2013/0154147 and further in view of Kawasaki et al. U.S. Pat. 5,527,633.
With respect to claims 25 & 30, method of electrochemically converting a hydrogen-containing fuel [0162] to electricity using a solid oxide fuel cell [0005] comprising (i) a cathode [0038], (ii) an anode [0038], (iii) a solid electrolyte disposed between the anode and the cathode (electrolyte 13 interposed between electrodes 11 & 14; Fig. 3; [0108]),  and (iv) a functional layer disposed between the cathode and the solid electrolyte (functional layer is coated and annealed on the electrolyte; [0087]), the method comprising: ionizing oxygen at the cathode (oxygen gas being reduced into oxygen ions; [0109]), thereby producing oxygen ions (oxygen gas being reduced into oxygen ions; [0109]); conducting the oxygen ions from the cathode to the anode [0127], claims 26, 31 & 32, the oxygen ions are reacted with the fuel at a temperature ranging from approximately 400°C to approximately 750°C (operating temperature of 500 to 700degrees; [0006]). With respect to claims 27 & 33, the functional layer comprises at least one of cobalt-doped gadolinium-doped ceria [0060]. With respect to claim 34, a thickness of the functional layer ranges from approximately 1 µm to approximately 10 µm (2µm to 10µm; [0126]). With respect to claims 45-46, the solid electrolyte can be free of cobalt by comprising ytria-stabilized zirconia or Scandia-stabilized zirconia [0125]. 
However, the reference does not expressly disclose: the solid electrolyte includes  yttria-doped ceria (claim 29); the functional layer containing cobalt at a composition ranging from approximately 0.5 mol% to 5 mol% (claims 28 & 35); although the operating temperature is of 500 to 700degrees; [0006], the reference does not expressly disclose that the operation temperature of between 550 and 400 when the functional layer is less than 5 microns, and greater than 550C with the functional layer is greater than 5 microns (claims 25 & 37).
MOHANRAM teaches the equivalence of yttria doped zirconia (taught by MOON) yttria doped ceria as solid electrolytes for SOFCs (claim 29).  
claims 28 & 35; Abstract). 
	MOON, MOHANRAM and Kawakami are analogous art from the same field of endeavor, namely fabricating solid oxide fuel cells employing cobalt materials.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the yttria doped ceria of MOHANRAM in the solid oxide fuel cell of MOON, as MOHANRAM teaches the equivalence of yttria doped zirconia and  yttria doped ceria as solid electrolytes for SOFCs (claim 29).   Stated differently, because these ceramic solid electrolytes were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute yttria doped ceria for yttria doped zirconia. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). MPEP 2144.06. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	With respect to the cobalt in solid electrolyte layers (claims 28 & 35), it would have been obvious to employ the cobalt solid electrolyte of Kawakami, in the solid oxide fuel cell of MOON in view of MOHANRAM , in order to improve ionic conductivity. Kawakami teaches that cobalt metal progresses the densification of the solid electrolyte. See column 5, lines 50-60.
	With respect to claims 25 & 37, the operating temperature is of 500 to 700 degrees; [0006], therefore it would be obvious to employ an operation temperature of .

Response to Arguments
	The applicant asserts that MOON et al. U.S. Pub. 2013/0224628 does not teach the functional layer and solid electrolyte of instant claim 19, because said reference teaches that the functional layer may be inserted between perovskite-based cathode and a zirconia-based electrolyte in an SOFC so as to prevent elements of a cathode layer from being diffused and to effectively prevent a nonconductor reaction phase such as Ce-Zr0O from being formed. Thus Moon additionally forbids the presence of zirconium in his functional layer. Since the solid electrolyte materials enumerated in independent claim 19 do not include zirconium or Moon’s other electrolyte materials, they would not exhibit the problem that Moon solves via use of his functional layer. This 
	With respect to claims 25 & 30, Applicant asserts that functional layer thickness and operating temperature are not “known result effective variables”. This argument is not persuasive as thickness will effect cost, weight, ion conduction and thus is a result-effective variable. Regarding operating temperature, it is well known that operating temperature directly effects characteristics of materials, such as material strength and stiffness. The prior art of record is not required to specifically point out said variables, so long as they are generally recognized in electrochemical arts.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722